Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 1/9/2020.
Claims 1-15 are pending.
Priority
The priority date considered for this application is 7/10/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected because claims 1 and 9 recites the limitation "the creation" in “wherein the creation or use of an application that uses a function”, “the respective function” in “that encodes the use of the respective function,”  “the use” in “encodes the use of the respective function” There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation of “The method claim of claim 1”.  There is insufficient antecedent basis for this limitation in the claim because claim 1 is not a method claim.




Claim 10 recites the limitation of ““the software-implemented tool”” in “the software-implemented tool accesses the user data”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites limitation of “the evaluation” in “based on the evaluation”.  There is insufficient antecedent basis for this limitation in the claim. Though there is prior recitation of “evaluate”, however there is no specific recitation of “evaluation”.

Claim 4 recites the limitation of “the evaluation” in “could be relevant to the utilizer and the application based on the evaluation”.  Through there is prior mentioning of “evaluating”, however, there is not prior mentioning of “evaluation”.

Claims 4 and 11 recites the limitation of “user data and behavioral data that are characteristic of the utilizer” in “recording, when the application is created or in connection with the application being created, user data and behavioral data that are characteristic of the utilizer;” Since both the user data and the behavior data both are characteristic of the utilizer, they can mean the same thing without additional limitation in the claim to differentiate them.  And therefore causing confusion regarding the scope of the claimed limitation. 

Claims 7, 8, 14, and 15 respectively recite the limitation of “the other utilizer”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7, 8, 14, and 15 respectively recite the limitation of “the behavior data of the other utilizer”.  There is insufficient antecedent basis for this limitation in the claims. Independent 


Dependent claims of any of the above claims inherit the limitation of the claim(s) and therefore the deficiency as explained above and are rejected for similar reasons above.  


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “comparison” in “comparison function” of claim 1 is used by the claim to mean “making available” based on the recited language of “wherein the user comparison function is configured to make at least the behavioral data available to a utilizer of the programming interface.” while the accepted meaning is “comparing at least two items” The term is indefinite because the specification does not clearly redefine the term.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends on claim 1 and recites the limitation with the scope of limitation as claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 (and corresponding independent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

utilizer behavior, not utilizer.

Dependent claims of the above independent claims inherit the limitation/deficiency of corresponding parent claims and are rejected for similar reasons.

Due to many issues identified in this office action, no meaningful rejections can be offered at this point.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199